DETAILED ACTION
This communication is in response to the amendment filed on 5/11/21 in which claim 1 was amended. Claims 1-4, 6, and 10-15 are pending. Claims 5 and 7-9 were previously canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues:
For the first amendment, the office action mentioned that what Fay discloses is "‘printed by the law client” which is different from the present application (page 6). In addition, other citations do not disclose any similar characteristic.
To more differentiate from the prior arts, applicant has added more details about the printer according to paragraph [0041] of the present application.
Applicant’s arguments have been considered. However, Fay is now remapped in combination with Bell to teach the applicant’s first amendment.  Applicant further argues: 
For the second amendment, applicant has cancelled the characteristic after "or” in the last step in claim I to narrow the claim scope according to FIGs. 1-2C and paragraph [0041] of the present application.
That is to say, after reviewing the document by the legal professional, the server may submit the aggregated form to the proper receiver. However, the office action mentioned that the users still need to complete and submit the completed application by themselves according to Thakur (page 9), different from the present application which discloses that the server may submit the form.
In other words, the user of the present application may not need to proceed with the complicated procedure such as contacting or filling the blank of the government system.
Thakur, FIG. 5 and paragraphs 11-14, 21, 23, 88, 92, 93, 102, teaches an automated INS application filing system that allows users to start, manage and complete the immigration application process and also consult with an immigration attorney via an electronic interface and submit the completed application to the INS. Thus, Thakur teaches submitting the application to a legal entity. The recited claim step may be initiated by a user but would still be processed by a computer as is the case in Thakur. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fay, JR. (U.S. Pub. No. 2003/0208719) (“Fay”) in view of Graham et al. (U.S. Pub. No. 2006/0253478) ("Graham"), Meltzer et al. (U.S. Pat. No. 6,366,925) ("Meltzer"), Bell et al. (U.S. Pub. No. 2004/0260560) (“Bell”), and Thakur et al. (U.S. Pub. No. 2002/0147607) (“Thakur”).

Regarding claim 1, Fay discloses [a] method for collecting and populating forms between a client and a legal professional by a mobile device, comprising:
providing an editable legal disclosure form and a retainer agreement for the client via a server, wherein the editable legal disclosure form is an unofficial form; (Fay, paragraphs 55, 56, teaches that a server hosts case management software that is accessed by a law client (“client”) via a software wizard into which the law client can enter client data and a final step which launches a routine to generate and send a notice to the attorney that a new case has been created. Examiner interprets the software wizard into which the law client inputs and submits client data in order to obtain legal services as the claimed editable legal disclosure form and a retainer agreement)
populating the editable legal disclosure form by the client to form a populated legal disclosure form; (Fay, paragraph 55, teaches that the case management software is accessed by the law client (“client”) and used to enter the law client's data using a software wizard (“editable legal disclosure form”) (Examiner interprets “populated legal disclosure” as the software wizard with the entered law client’s data))
transferring the populated legal disclosure form to be an aggregated form via the server, wherein the aggregated form is an aggregated official form, wherein the server comprises a processor and a memory coupled to the processor, (Fay, paragraph 55, teaches that the law client data entered into the software wizard (“populated legal disclosure form”) is stored in a server database (“server”); Fay, paragraphs 58-59, teaches that the relevant data from a server database (“server”) storing the law client's data is obtained and used to fill out selected INS forms ("aggregated form"), and that the server includes a processor (“processor”) and a storage device (“memory”))
wherein the editable legal disclosure form comprises a personal information part, a legal information part and a legal file part, wherein the personal information part comprises a name portion and a contact information portion, wherein the legal information part and the legal file part are related to a legal matter; (The terms “personal information,” “legal information,” “legal file,” and “legal matter” are interpreted as non-functional descriptive matter. For purposes of applying art, Fay, paragraph 8, teaches that case management software, e.g., ProLaw, creates custom fields such as names, places, and dates and may be populated with information such as the client’s name; Fay, paragraph 9, teaches that case management software integrates with e-mail programs so that clients in the address book are Fay, paragraph 77, teaches that the software wizard collects a broad range of information in a step-by-step manner including information about whether the client's criminal history ("personal information part"), marital status and citizenship ("legal information part") and information relevant to the current case ("legal file part") involving an immigration matter ("legal matter") (see paragraph 73))
transmitting the populated legal disclosure form to the memory; (Fay, paragraph 80, teaches that the data from the questionnaire is stored in the server database (“memory”))
creating an object for the client via the processor; (Fay, paragraph 80, teaches that a new case record (“object”) is created in relation to the client and the case matter)
extracting a personal information from the personal information part, a legal information from the legal information part and a legal file from the legal file part into an aggregate data; and (The terms “personal information,” “legal information,” and “legal file” are interpreted as non-functional descriptive matter. For purposes of applying art, Fay, paragraph 80, teaches that the data, including the client's criminal history ("personal information part"), marital status and citizenship ("legal information part") and information relevant to the current case ("legal file part") involving an immigration matter ("legal matter") (see paragraph 79), from the questionnaire is stored in the server database in an indexed form ("aggregate data") according to the client and case matter)
compiling the aggregate data into the aggregated form (Fay, paragraph 85, teaches that the indexed data (“aggregate data”) stored in the database is used to populate all relevant INS forms (“aggregated form”))
printing the aggregated form depending on the populated legal disclosure by a printer form via the server; (Fay, paragraphs 85-86, teaches that the system generates and populates the forms with the stored data from the database and the generated forms (“aggregated form”) are then printed by the law client upon their receipt and approval by the law client)
reviewing the printed aggregated form or reviewing the aggregated form by the mobile device by the legal professional; (Fay, paragraph 85, teaches that the completed INS forms are combined into a case package for review by the client and the attorney (“legal professional") (Examiner interprets the claimed step of reviewing the aggregated form as part of the method))
Fay, paragraph 55, teaches that the law client data entered into the software wizard (“populated legal disclosure form”) is stored in a server database (“server”); Fay, paragraphs 58-59, teaches that the relevant data from a server database (“server”) storing the law client's data is obtained and used to fill out selected INS forms ("aggregated form"), and that the server includes a processor (“processor”) and a storage device (“memory”). Yet, Fay does not disclose that the memory comprises an object-oriented program. However, Graham, paragraph 53, teaches a software program designed for a law firm that adopts a client/matter/document paradigm (“object-oriented program”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relational database stored on the server in Fay to incorporate the teachings of Graham to arrange the law client’s data according to the client/matter/document paradigm. Doing so would provide a more intuitive system that parallels traditional client/matter/document workflow processes (Graham, paragraph 53).
Fay, paragraphs 55 and 58-59, teaches that the law client enters data into the software wizard (“editable legal disclosure form”) that is then used to fill out selected INS forms ("aggregated form"). Yet, Fay does not disclose that the step of transferring the data between the software wizard and the selected INS forms comprises creating a relationship between the editable legal disclosure form and the aggregated form. However, Meltzer, column 8, lines 44-61, teaches determining one or more potential visa application categories ("aggregated form") to use based on an applicant's responses to questions in an online form ("editable legal disclosure form"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the software wizard used by the law client to enter their case information in Fay to incorporate the teachings of Meltzer to determine a visa application category based on the law client’s responses to questions in the software wizard. Doing so would allow the INS forms to be preselected for the attorney reviewing the case (Fay, paragraphs 58-59).
Fay, paragraph 80, teaches that a new case record (“object”) is created in relation to the client and the case matter. Fay, paragraph 77, teaches that the software wizard collects a broad range of information in a step-by-step manner including information about whether the client's criminal history ("personal information part"), marital status and citizenship ("legal information part") and information relevant to the current case ("legal file part") involving an immigration matter ("legal matter") (see paragraph 73). Yet, Fay does not disclose creating at least one class within the object via the processor; classifying the client into the object according to the personal information part; classifying the legal matter into the at least one class according to the legal information part. However, Graham, paragraphs 79-81, teaches adding a document Fay to incorporate the teachings of Graham to organize and populate a document class record arranged hierarchically under a client record using client information and matter information. Doing so would enable more efficient gathering, cataloging, and storing client and matter data for document preparation (Graham, paragraph 3).
Fay, paragraphs 85-86, teaches that the system generates and populates the forms with the stored data from the database and the generated forms (“aggregated form”) are then printed by the law client upon their receipt and approval by the law client. Fay does not expressly disclose a printer . . . wherein the printer is connected to the server.  However, Bell, paragraph 73, teaches a printer connected to a processing server in a legal task management system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fay to incorporate the teachings of Bell to connect the system to a printer. Doing so would enable the law client to print the generated forms for review (Bell, paragraph 30).
Fay, paragraphs 85, 86, teaches that the system stores and send the entire case package to the client for approval and allows the law client to electronically sign and approve all of the documents in the case package for the attorney at the law firm to review. Yet, Fay does not submitting the aggregated form to the legal entity, an illustrator or a public notary via the server after confirming by the legal professional. However, Thakur, FIG. 5 and paragraphs 11-14, 21, 23, 88, 92, 93, 102, teaches an automated INS application filing system that allows users to start, manage and complete the immigration application process and also consult with an immigration attorney via an electronic interface and submit the completed application to the INS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fay to incorporate the teachings of Thakur to provide an electronic filing interface to the law client to file the case package directly with the INS. Doing so would enable the law client to get through the process of an INS application and giving the law client control over the entire process (Thakur, paragraph 21).

Regarding claim 2, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay further discloses wherein before populating the editable legal disclosure form by the client, the method further comprises downloading the editable legal disclosure form by the client via an electronic device (Fay, paragraphs 47 and 55, teaches that the law client (“client”) accesses the software wizard (“editable legal disclosure form”) at a handheld computing device (“electronic device”) by connecting to the server containing the case management software (the examiner interprets the claimed step of downloading the editable legal disclosure form by the client as part of the performed method)).

Regarding claim 3, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 2 as discussed above. Fay further discloses wherein the electronic device is a mobile communication device (Fay, paragraphs 47 and 55, teaches that the law client (“client”) accesses the software wizard (“editable legal disclosure form”) at a handheld computing device (“mobile communication device”) by connecting to the server containing the case management software).

Regarding claim 4, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 3 as discussed above. Fay further discloses wherein the mobile communication device is a smart phone, a tablet or a digital personal assistant (Fay, paragraphs 47 and 55, teaches that the law client (“client”) accesses the software wizard (“editable legal disclosure form”) at a handheld computing device (“digital personal assistant”) by connecting to the server containing the case management software).

Regarding claim 10, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay, paragraphs 55, 56, teaches that a server hosts case management software that is accessed by a law client (“client”) via a software wizard into which the law client enters client data and a final step which launches a routine to generate and send a notice to the attorney that a new case has been created (Examiner interprets “editable legal disclosure form and a retainer agreement” as the software wizard into which the law client inputs client data and submits to obtain legal services). Yet, Fay does not expressly disclose wherein after providing a retainer agreement for the client, the method further comprises accepting the retainer agreement by the client. However, Meltzer, column 7, lines 27-37, further teaches an HTML retainer acknowledgement file by which a law client can accept Fay to incorporate the teachings of Meltzer to include a retainer acknowledgement form. Doing so would allow the law client to obtain e-consultation services from a legal services provider (Meltzer, column 9, line 60 - column 10, line 11).

Regarding claim 13, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay further discloses wherein before providing the editable legal disclosure form for the client, the method further comprises logging in to the server by the client (Fay, paragraph 71, teaches that a new law client is prompted with a login screen or a separate option to register as a new client (the examiner interprets the claimed step of logging into the server as part of the performed method)). 

Regarding claim 15, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay further discloses wherein after reviewing the aggregated form by the legal professional, the method further comprises notifying the client for an additional information by the legal professional (Fay, paragraph 79, teaches that the law client is prompted to complete a new questionnaire to obtain missing information by an attorney (the examiner interprets the claimed step of notifying the client as part of the performed method)).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Fay, Meltzer, Graham, and Thakur as applied to claim 1 above, and further in view of Sydell et al. (U.S. Pub. No. 2014/0229457) ("Sydell").

Regarding claim 6, Fay, in view of Meltzer, Graham, and Thakur, discloses the invention of claim 1 as discussed above. Fay, paragraphs 55 and 58-59, teaches that the law client enters data into the software wizard (“editable legal disclosure form”) that is then used to fill out selected INS forms ("aggregated form"). Yet, Fay does not disclose wherein after creating the relationship between the editable legal disclosure form and the aggregated form, the method further comprises confirming a filename extension of the legal file. However, Sydell, paragraphs 56-57, teaches checking the filename extension associated with a content item to be uploaded in order to only allow upload specified types of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the software wizard in Fay to incorporate the teachings of Sydell to verify a file type being uploaded based on its extension. Doing so would allow only upload of specified types of content items (Sydell, paragraph 56).

s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fay, Graham, Meltzer, and Thakur as applied to claim 1 above, and further in view of Wikipedia, Retainer Agreement, October 10, 2017, retrieved June 3 2018, ("Wikipedia")1.

Regarding claim 11, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay, paragraphs 55, 56, teaches that a server hosts case management software that is accessed by a law client (“client”) via a software wizard into which the law client enters client data and a final step which launches a routine to generate and send a notice to the attorney that a new case has been created (Examiner interprets “editable legal disclosure form and a retainer agreement” as the software wizard into which the law client inputs client data and submits to obtain legal services). Yet, Fay does not expressly disclose wherein the retainer agreement comprises a full payment term. However, Wikipedia, teaches that a retainer agreement can include a single advance payment for legal services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the software wizard in Fay to incorporate the teachings of Wikipedia to include a term for a single advance payment. Doing so would enable the user to see the case through its conclusion with a single payment (Wikipedia).

Regarding claim 12, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay, paragraphs 55, 56, teaches that a server hosts case management software that is accessed by a law client (“client”) via a software wizard into Fay does not expressly disclose wherein the retainer agreement comprises a partial payment term. However, Wikipedia, teaches that a retainer agreement can include a recurring e.g. monthly payment for legal services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the software wizard in Fay to incorporate the teachings of Wikipedia to include a term for a recurring payment. Doing so would enable the user to see the case through its conclusion with a scheduled payment arrangement (Wikipedia).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fay, Graham, Meltzer, and Thakur as applied to claim 1 above, and further in view of Reinsberg et al. (U.S. Pub. No. 2017/0011446) (“Reinsberg”).

Regarding claim 14, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay, paragraph 55, teaches that a server hosts case management software that is accessed by a law client (“client”) via a software wizard (“editable legal disclosure form”). Yet, Fay does not disclose wherein before providing the editable legal disclosure form for the client, the method further comprises selecting the legal professional by the client. However, Reinsberg, paragraph 160, teaches a user interface (see FIG. 23) for a Fay to incorporate the teachings of Reinsberg to include an option to select the type of legal professional and legal service. Doing so would allow the law client to obtain legal services from a legal professional according to their preference (Reinsberg, paragraph 160).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHID K KHAN/Examiner, Art Unit 2178                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Available at https://en.wikipedia.org/wiki/Retainer_agreement